337 F.2d 622
William E. BAKER, Alias Jake Gray, Appellant,v.U. S. BOARD OF PAROLE, Appellee.
No. 21276.
United States Court of Appeals Fifth Circuit.
November 2, 1964.

Appeal from the United States District Court for the Middle District of Florida; Bryan Simpson, Judge.
William E. Baker, pro se.
Charles S. Carrere, Asst. U. S. Atty., Jacksonville, Fla., Edward F. Boardman, U. S. Atty., Middle District of Florida, for appellee.
Before JONES and GEWIN, Circuit Judges, and ESTES, District Judge.
PER CURIAM:


1
The district court held that this action was premature and that the court lacked jurisdiction to grant any relief. Finding ourselves likeminded, the district court's judgment is


2
Affirmed.